Per Curiam,
The learned judge below' was quite correct in holding that the plaintiff’s statement sets out no cause of action.
The fact that the plaintiff was heir or next of kin to the testator gave her no legal interest in his estate during his life, nor after his death, leaving a will disposing of his estate to others. What interest then does she aver ? That between the making of his will and his death the testator “ expressed a wish and. desire to change his will in favor of ” plaintiff. An unexecuted wish or desire to change his will gave plaintiff no more right nor legal interest than she had before. The wrongful act complained of is that defendant “ was a residuary legatee and any such change in said will would be a loss to him. Whereupon he induced George J. Faddis to talk to and influence William McCorkle and induce him to permit the will to remain as it was, for which conduct upon the part of Faddis he, the said William DeHaven, the said defendant, paid said Faddis $3,000.”
There is here no averment that Faddis was to, or did, use any fraud, misrepresentation or undue influence ; that he was successful in preventing any change ; that but for him the testator would have changed his will, or that if the testator had done so what he would have given to the plaintiff. It may have been very unhandsome conduct on the part of defendant, but the statement wholly fails to show any tort redressible at law.
Judgment affirmed.